DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virshup (US 2014/0275705 A1).

Regarding claims 1 and 17, Virshup discloses a method (Figs.4A-9), including:
a) determining, by a processing device, a plurality of angles from which tracking images may be generated by an imaging device (step 112);
b) generating, by the processing device, a plurality of projections of a treatment planning image 116, the treatment planning image having a delineated target (step 110), where each projection of the plurality of projections has an angle that corresponds to one of the plurality of angles from which the tracking images (step 122, process repeats for each of the plurality of angles);
c) determining, for each angle of the plurality of angles, a value of a tracking quality metric for tracking the target (step 120) based on an analysis of a projection generated at that angle (step 118);
d) selecting, by the processing device, a subset of the plurality of angles that have a tracking quality metric value that satisfies a tracking quality metric criterion, one or more angles of the subset to be used to generate a tracking image of the target during a treatment stage (par.0051).

With respect to claim 2, Virshup further discloses that the treatment planning image is a CT scan of the patient, where the CT scan of the patient is generated, and the target is delineated (step 110).

With respect to claim 3, Virshup further discloses that the plurality of projections are DRRs.

With respect to claim 4, Virshup further discloses that the treatment planning image is a 3D treatment planning image (“plan volumetric image (CT)”, step 110), and further:
e) generating a target region DRR for the particular angle (step 114) based on tracing rays at the particular angle through a region of the 3D treatment planning image that includes the delineated target, where additional regions of the 3D treatment planning image that do not include the delineated target are excluded from the traced rays (Figs.11 and 15-16C); and
f) generating a standard DRR for the particular angle (step 116) based on tracing rays at the particular angle through the 3D treatment planning image.

With respect to claim 5, Virshup further discloses that determining the tracking quality metric for the particular angle includes searching for the target in the standard DRR using the target region DRR (step 118) based on a target tracking algorithm that will be used to track the target from tracking images during the treatment of the patient (both offline (Fig.4A) and online (Fig.4B) use essentially the same methodology), where a failure to identify the target in the standard DRR from the searching causes the particular angle to have a particular tracking quality metric value that fails to satisfy the tracking quality metric criterion (step 120; also see par.0051).

With respect to claim 7, Virshup further discloses that searching for the target in the standard DRR using the target region DRR includes performing pattern matching (step 118) to find a first pattern in the standard DRR that matches a second pattern of the target in the target region DRR, where the tracking quality metric value is proportional to a degree of similarity between the first pattern and the second pattern (the match score surface (Fig.13) at least partially represents, in proportion, the similarity between the first and second patterns).

With respect to claim 12, Virshup further discloses that the plurality of angles are in a 360 degree arc around the patient.
With respect to claim 18, Virshup discloses the claimed invention as stated in the rejections of claims 3-5 above.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, Virshup does teach that multiple pattern matching steps are performed per angle (Figs.6-8).  However, the multiple pattern matching steps are not all performed against the standard DRR (“SE” single energy DRR); Virshup performs pattern matching to the standard DRR and to a non-standard DRR (“DE” dual energy DRR).
Therefore, the prior art of record neither teaches nor reasonably suggests the additional limitation where the searching for the target in the standard DRR using the target region DRR includes the identification of multiple patterns in the standard DRR that match the pattern of the target in the target region DRR causes the particular angle to have a particular tracking quality metric value that fails to satisfy the tracking quality metric criterion, as required by the combination as claimed in claim 6.

With respect to claim 16, the prior art of record neither teaches nor reasonably suggests the additional limitation that the plurality of angles are put in order based on the tracking quality metric, where the subset of the plurality of angles comprises angles having highest tracking quality metric values, as required by the combination as claimed.  Virshup applies a pass/fail criterium rather than a ranked hierarchy of the angles based on relative suitability.  There is no apparent need to do so, absent the benefit of Applicants’ disclosure.

Response to Arguments
Applicant's arguments with respect to the 35 USC 102(a)(1) rejection of claims 1 and 25 over Virshup have been fully considered but they are not persuasive.  Applicants argue that:
A) the projections of Virshup (part (b) in the above rejection) correspond to the template images, and not to the treatment planning image, as required by the claims; and
B) the projections being evaluated by Virshup (step (d) in the above rejection) are not for the suitability of tracking, but for optimizing the treatment plan, and therefore do not anticipate the claims.
The Examiner respectfully disagrees on both points.

Argument (A):  the Examiner wishes to point out that the templates (step 114), and the corresponding simulated online images (step 116) that are being evaluated against the corresponding templates, are both derived from a specific view angle (step 112) from the treatment plan image (step 110).  Therefore, it appears to the examiner that the projections of Virshup are exactly of its treatment planning image, as required by the claims.  For at least this reason, Applicants’ arguments are not persuasive.
Argument (B):  the Examiner wishes to note that the images being evaluated at each angle are specifically for tracking:  “If the resulting visibility measure is sufficient, then the simulated online image is classified as having a suitable angle for tracking the tumor at step 122.” (par.0051)  It is true that Virshup continues stating that the angle(s) are then input into the treatment plan optimization (step 124).  It is clear to the Examiner that the selected angle(s) are being used to track the target during treatment, regardless of any additional steps or uses.
Although it may be unusual to consider the viability of tracking angles when optimizing a treatment plan, it appears to the Examiner that Virshup may be doing so.  What is certain is that the flowchart of Fig.5 is determining which angle(s) are suitable for tracking the target.  Then, only the treatment angle(s) that provide the best tracking view(s) are selected as inputs for the treatment plan optimization (the treatment angles and tracking angles could be the same angle due to the MeV imager 54, Fig.2).
Furthermore, the claims do not specify whether the tracking image is being generated from the treatment beam (such as the MeV imager 46 of Virshup, Fig.2) or from a tracking beam separate from the treatment beam (such as the keV imager 54 of Virshup, Fig.2).  It does not appear that Virshup specifies, either.
Therefore, it is the Examiner’s position that Virshup is “selecting…a subset of the plurality of angles (one or more angles 112) that have a tracking quality metric value (template matching for the selected angle 118) that satisfies a tracking quality metric criterion (visibility measure for direction theta 120), one or more angles of the subset to be used to generate a tracking image of the target during a treatment stage” as required by the claims (see pars.0049-0051 of Virshup).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884